 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT EXTENSION

 

This is an extension of the Employment Agreement effective May 30, 2012 (as
amended on June 13, 2013) between Frisch's Restaurants, Inc., an Ohio
corporation (“Corporation”), and Craig F. Maier (“Maier”).

 

Corporation anticipates that it will be sold in a transaction that will be
consummated during its fiscal year which begins in June, 2015 (“Sale”). The
Employment Agreement expires on June 2, 2015. Corporation and Maier wish to
extend the Employment Agreement through the end of Corporation’s accounting
period in which the Sale is consummated.

 

In consideration of the mutual agreements herein contained, the parties agree to
the terms and conditions of this Extension. All capitalized terms, not otherwise
defined in this Extension shall have the meaning assigned in the Employment
Agreement or in the Performance Award granted to Maier and dated May 29, 2013.

 

1.Section 2 is revised as follows:

 

“4.        Term. The employment of Maier hereunder shall be for an indefinite
period commencing on May 30, 2012, and continuing until the later of June 2,
2015, or close of business on the day that the Sale is consummated. If the Sale
is abandoned, this Employment Agreement shall continue until the Corporation’s
Board of Directors or Maier terminate the Employment Agreement, on 30 days’
written notice to the other. The period of Maier’s employment following June 2,
2015 is the “Extension Period.”

 

2.Section 4.(a) entitled “Base Salary” is revised to add at the end:

 

“During the Extension Period, Maier’s Base Salary shall continue at the rate
paid during the fiscal year ending June 2, 2015 and shall be pro-rated for any
partial pay period occurring at the end of the Extension Period. In addition,
Maier shall be paid a bonus immediately prior to the end of the Extension Period
and calculated as described on Schedule A attached.”

 

3.Maier shall not be entitled to a grant of restricted stock for the Extension
Period.

 

4.In all other respects, the terms of the Employment Agreement, as previously
amended, shall continue in full force and effect until the end of the Extension
Period

 

IN WITNESS WHEREOF, Frisch's Restaurants, Inc. has caused this Extension to be
executed in its corporate name by Mark R. Lanning, its Vice President of Finance
and Chief Financial Officer, thereunto duly authorized by its Board of
Directors, and Craig F. Maier has hereunto set his hand on the date set forth
below.

 

 

 

 

DATED: May 21, 2015 /s/ Craig F. Maier  



    Craig F. Maier               FRISCH'S RESTAURANTS, INC.             By: /s/
Mark R. Lanning       Mark R. Lanning       Vice President of Finance and CFO  

 

 

 

 

SCHEDULE A

CALCULATION OF BONUS FOR EXTENSION PERIOD

 

1)           Maier’s Bonus consists of an opportunity to earn Base Incentive
Compensation (defined in sub-paragraph b below) and Incremental Incentive
Compensation (defined in sub-paragraph d below).

 

a)If the Corporation’s Pre-Tax Earnings for the accounting periods which are
completed during the Extension Period (the “Measurement Period”) equal or exceed
four percent (4%) of its Total Revenue for the Measurement Period, Maier shall
be entitled to an award of Base Incentive Compensation.

 

b)Maier’s “Base Incentive Compensation” shall be one and one-half percent
(1-1/2%) of the Corporation’s Pre-Tax Earnings for the Measurement Period plus
an additional pro-rated amount for the number of days in the uncompleted
accounting period which falls within the Extension Period. However, the amount
of the Base Incentive Compensation in the Measurement Period shall be reduced,
if necessary, so that the Corporation’s Pre-Tax Earnings, after reduction for
the Base Incentive Compensation, shall not be less than four percent (4%) of the
Corporation’s Total Revenue for the Measurement Period.

 

c)In addition, if the Corporation’s Pre-Tax Earnings during the Measurement
Period equal or exceed five percent (5%) of its Total Revenue for the
Measurement Period, Maier shall be entitled to an award of Incremental Incentive
Compensation.

 

d)Maier’s “Incremental Incentive Compensation” shall be an additional one
percent (1%) of the Corporation’s Pre-Tax Earnings during the Measurement Period
plus an additional pro-rated amount for the number of days in the uncompleted
accounting period which falls within the Extension Period.

 

e)The Incentive Compensation shall be paid in cash, subject to withholdings
required by law, prior to the end of the Extension Period.

 

f)If there are no full accounting periods in the Extension Period, Maier’s Bonus
shall be an amount equal to his Performance Award for the Fiscal Year ending
June 2, 2015 divided by 365 and multiplied by the number of days in the
Extension Period.

 

 

 

 

g)Example:

 

If the Corporation has Total Revenue of $40,000,000 during the Measurement
Period and Pre-Tax Earnings (before calculation of Maier’s Incentive
Compensation) of $2,400,000 during the Measurement Period, Maier would earn both
Base and Incremental Incentive Compensation since Pre-Tax Earnings exceeded 5%
of Total Revenue. The Incentive Compensation of two and one-half percent of
Pre-Tax Earnings for the Measurement Period equals $60,000. If the Measurement
Period is 56 days and the number of days in the uncompleted accounting period is
14 days, Maier would be entitled to an additional prorated amount of $15,000.
The proration calculation is: 14 days divided by 56 days is 25%; and 25% of
$60,000 is an additional $15,000.

 

2)           Additional Payment in Lieu of Payment to Nondeferred Cash Balance
Plan Award. If the Corporation’s Pre-Tax Earnings for the Measurement Period
equal or exceed four percent (4%) of its Total Revenue for the Measurement
Period, the Corporation shall pay an additional amount to Maier, prior to the
end of the Extension Period. The contribution shall be an amount which is a
percentage of Maier’s salary paid during the Extension Period, calculated as
follows:

 

Pre-Tax Earnings     As a Percentage  Additional Payment to Maier  Of Total
Revenue  As a Percentage of Salary        At least 4%, but less than 5%   18% At
least 5%, but less than 6%   37% At least 6%   55%

 

If there are no full accounting periods in the Extension Period, Maier shall
earn a percentage equal to the percentage he earned for the Fiscal Year ending
June 2, 2015.

 

 

 

